Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 are pending in a Response dated 12/03/2021 and being examined. 

Information Disclosure Statement
The three (3) information disclosure statements (IDS) were submitted on 08/10/2021; 08/10/2021; 09/14/2021 before the mailing date of the current final action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Withdrawn rejection:
Applicant's amendments and arguments filed 12/03/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn 


New grounds of objection/rejections --- as necessitated by Amendment
Claim Objections
Claims 4-7 are objected to minor informalities. 
Each of claims 4-7 recites “wherein a pharmaceutically acceptable carrier thereof includes … ” in lines 1-2, but which would be better to write as “further comprising a pharmaceutically acceptable carrier other than the said polyethylene glycol wherein the carrier includes …”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-6, 8 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Giliyar et al. (US2010/0173882A1). 






Applicant claims the below claim 1 filed 12/03/201:

    PNG
    media_image1.png
    455
    1341
    media_image1.png
    Greyscale


Prior Art
Giliyar teaches a pharmaceutical composition comprising testosterone or its alkyl ester derivatives for treating andro- and/or testosterone deficiency in individuals and pharmaceutically acceptable carrier (abstract and claim 1 of prior art) in which the testosterone alkyl ester derivative is testosterone undecanoate (TU) (claim 2 of prior art), the composition is provided in the form of powder, multiparticulate (e.g., microcapsule, nanocapsule finely divided milled, micronized, nanosized) ([0126]).
In the embodiments (Example 1 – Capsules 1-3 & Fig. 1), each capsules 1-3 contains 15-25% TU, 4-6% PEG with Mw 8000 which reads on the claimed carrier and its amount is within the claimed ranges of about 3% to about 15%  or touches the claimed amount about 6% and Mw of about 100 to about 20,000 (Capsules 1-4), 6-18% HPMC (Capsule 3) which reads on the claimed carrier, and polyoxyl hydrogenated castor oil (Capsules 1-2) which reads on the claimed hydrophilic carrier; Capsules 1-3 are prepared by melt-form solid dosage form (see Example 1 – steps 2) -3) heating and elevated temperature), and when Capsules 1-3 are subjected to USP Type-II instant claims 1, 4-6, 8 and 14-17) and each Capsule 1-3 does not require water and thus does not form oil-in-water emulsion (instant claim 3). 
In light of the foregoing, instant claims 1, 3-6, 8 and 14-17 are anticipated by Giliyar. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giliyar et al. (US 2010/0173882A1, IDS of 11/10/2017 of parent application no. 15/673293) as applied to claims 1, 3-6, 8 and 14-17 above. 

Applicant claims including the below claim 1 filed on 12/03/2021:
    PNG
    media_image1.png
    455
    1341
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Giliyar was discussed above with respect to claims 1, 3-6, 8 and 14-17. 
Giliyar further teaches a pharmaceutical formulation provides release more than 80% of the testosterone alkyl ester (e.g., TU) within 2 hours in an aqueous medium (e.g., in 1L deionized water comprising 8% w/v Triton X-100) (e.g., [0004], [0061]), [0069] and [0070]) and the composition comprises e.g., about 10mg to about 200mg or about 10mg to about 1000mg of testosterone alkyl ester (claim 3 and [0036]) in which the prior art amount of about 10-200mg is within the claimed ranges of about 0.5mg to about 750mg (instant claim 11) or 0.5mg to about 200mg (instant claim 12), and in which the prior art amount of about 10-1000mg overlaps the claimed range of about 50mg to about 750mg (instant claim 13); the composition further comprises pharmaceutical carrier suitable for delivering an efficacious amount of testosterone alkyl ester including hydrophilic or lipophilic carrier or surfactant ([0037]) (instant claim 4); and the examples of carriers or surfactants include sodium lauryl sulfate (dodecyl) ([0109] and Table 18) and the lipophilic carrier is not C6-C18 fatty acid such as oleate ([0049]) in which when the lipophilic carrier has more than C12, it reads on instant claim 5; the hydrophilic carrier includes hydrophilic surfactant or hydrophilic additive ([0037]) wherein when the composition includes hydrophilic additive as hydrophilic carrier, it reads on instant claim 8;  and the lipophilic carrier includes lipophilic surfactant or lipophilic additive ([0037]) wherein when the composition includes lipophilic additive as lipophilic carrier, it reads on instant claim 9;  the hydrophilic carrier includes polyvinylalcohol, benzyl alcohol, cyclodextrin, polyethylene glycol having a Mw of about 200-about 20,000, polyacrylic acid, acrylic acid, polyvinylpyrrolidone, etc. ([0043]), gelatin, methacrylic copolymers,  ([0044]), HPMC, poloxamer, ethyl cellulose, and maltodextrin ([0045]), ethyl alcohol ([0122]) (instant claims 6-7); the preparation of Capsules 1-4 includes step 1) transfer the selected amounts of carriers and additives into a clean container and heat the combination until a molten solution is obtained, and step 2) transfer the selected amount of steroidal compound (e.g., testosterone undecanoate) to the molten solution of step 1) and homogenize, step 3) maintain the mixture of step 2 at an elevated temperature until used in step 4; and step 4) encapsulation of the mixture of step 3 (e.g., Example 1) or Tables A to Q can be prepared by combining hand heating all ingredients until a molten mixture is obtained (e.g., 50-70C) ([0052]) in which Capsules 1-3 and Tables A to Q read on the claimed melt-formed solid dosage form and identical temperature (instant claim 2); the pharmaceutical composition comprising testosterone alkyl ester, e.g., TU and pharmaceutical carrier provides release rate about 80% or less of the testosterone alkyl ester (e.g., TU) after 30 minutes in an medium and in certain instances, the aqueous medium comprises 1L deionized water comprising 8% w/v Triton X-100 … at 37C and 100 rpm for the designated period of time (USP App. 2) (e.g., [0004] & [0010]); and Further, the pharmaceutical composition is formulated with a substrate to an oral dosage form including powder, multi-particulate, granule, pellet, one ore mini-tablet or one or more tablet, capsule ... ([0126]). The prior art teaches a pharmaceutical composition comprising (i) a therapeutically effective amount of one or more testosterone alkyl ester; and (ii) at least one pharmaceutically acceptable carrier; the pharmaceutical composition providing, when administered as a single dose to an individual, a dose of testosterone equivalent from the testosterone alkyl ester, to mean 0-∞ratio of about 500×103 mL/h or less ([0021] and [0066]). It is noted that AUC0-∞ratio reads on the claimed Cavg ratio as supported by instant publication at ([0022] of PG Pub) and the prior art range of about 500×103 mL/h or less may corresponds to about 5000 dL or less that overlaps the ranges of instant claim 19 (instant claim 19). The prior art further teaches normal range of total testosterone in men is about 250 to about 1,100 nanograms per deciliter (ng/dL) and the normal range of total testosterone in women is about 11ng/dL to about 78ng/dL ([0031]) which is supported by applicant’s disclosure that a plasma total testosterone Cavg of about 300ng/dL to about 1100ng/dL in men ([0074] of instant publication) and a plasma total testosterone Cavg of about 1ng/dL to about 100ng/dL in women ([0075] of instant publication). Fig. 2 of prior art illustrates the mean plasma testosterone concentrations. That is, the pharmacokinetic properties of the prior art are almost similar to those of the instant application. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Giliyar is that Giliyar does not expressly teach the exact range of PEG of instant claims 1 and 16 and release rates of instant claims 1 & 14-15; and the composition is free of triglyceride, animal and vegetable oils as recited in instant claim 10. 
2. Giliyar does not expressly teach the exact ranges of TU amount of instant claims 11-13; the Cavg of instant claim 18; and the ratio of Cavg of serum TU to total testosterone Cavg of instant claim 20. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of the relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of skill in the art at the time the claimed invention was made to optimize the claimed ranges of TU, PEG and release rate without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It is well established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33 (CCPA 1937). In re Russell, 439 F.2d 1228, 169 USPQ 426 (CCPA 1971). 
It would have been obvious to one of skill in the art at the time the claimed invention was made to achieve the claimed release rate within certain time since the combination of pharmaceutically acceptable carrier and testosterone undecanoate as taught by the applied art Giliyar is the same combination as in the claimed invention with overlapping pharmacokinetic properties including mean plasma concentration and Cavg (=Auc) as noted above, and overlapping release rate within certain time, and thus, the release rate (at least 20% more) of composition with carrier as compared to that of composition without carrier would be implicit because it is a natural result of the combination of prior art elements. That is, the composition of Giliyar meets the limitations of instant claim 1. Thus, "A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112 II: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).” Further, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition of Giliyar does not possess the same functional pharmacokinetic properties of the pharmaceutical composition claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Giliyar and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray\§ USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Further, Giliyar teaches various hydrophilic and lipophilic additives or surfactant and therefore, it is a matter of design or choice to skip certain ingredients such as triglyceride, animal and vegetable oils in the preparation of the composition containing TU, absent evidence to the contrary. 
2. Giliyar does not expressly teach a dose to plasma total testosterone Cavg ratio of instant claim 18 and a ratio of serum TU Cavg to serum total testosterone Cavg being about 3:1 to about 100:1 of instant claim 20. However, the prior art teaches the same pharmaceutical composition comprising (i) therapeutically effective overlapping amount 0-∞ratio corresponding to the claimed Cavg (about 500×103 mL/h or less may corresponds to about 5000 dL or less); overlapping normal mean plasma range of total testosterone in men and women ([0031] and Fig. 2) as in instant disclosure ([0074]-[0075]). That is, the pharmacokinetic properties of the prior art are almost similar to those of the instant application. Accordingly, from the teachings of the prior art disclosing the same ingredients and plasma concentration, the claimed dose to plasma total testosterone Cavg ratio and ratio of serum TU to serum to testosterone Cavg would be optimized, in the absence of evidence to the contrary. 
Further, Giliyar teaches a dose to plasma total testosterone being 5000 dL and therefore since higher dose and certain relevant ratio would enhance bioavailability and solubility of TU, the claimed higher dose to a plasma total testosterone would be obvious variation from the teachings of Giliyar, in the absence of criticality evidence. 
Further, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition of Giliyar does not possess the same functional pharmacokinetic properties of the pharmaceutical composition as instantly claimed. In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Giliyar and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray\§ USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues Giliyar fails to the claimed melt-formed solid oral dosage form, and PEG having about 100 to about 20,000 in an amount of about 3 to about 15%. 
The examiner responds that as noted in the body of action, Giliyar clearly teaches heating temperature 50-70C ([0052]) which would provide melt-form and Example 1 teaches PEG having Mw 8000 in an amount of 4-6 (see Capsules 1-3). 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613